                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        DERRICK LUCKEY, et al.,                           Case No. 18-cv-06071-HSG
                                   8                     Plaintiffs,                          ORDER GRANTING MOTION TO
                                                                                              STAY
                                   9              v.
                                                                                              Re: Dkt. No. 23
                                  10        UNITED STATES DEPARTMENT OF
                                            THE NAVY, et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                                Plaintiffs Derrick and Annette Luckey, proceeding pro se, filed this motion to stay pending
                                  14
                                        the resolution of a legislative proposal that “will have a direct and immediate impact on this
                                  15
                                        litigation” if enacted by Congress. Dkt. No. 23 (“Mot.”). The government does not oppose the
                                  16
                                        motion, as long as the stay is “entered for a reasonable period of time.” Dkt. No. 26. Specifically,
                                  17
                                        the government requests a limited stay of ninety (90) days. Id. The Court GRANTS Plaintiffs’
                                  18
                                        motion and STAYS this action.
                                  19
                                       I.       BACKGROUND
                                  20
                                                 Plaintiffs, executors of their daughter Danyelle A. Luckey’s (“Ms. Luckey’s”) estate, filed
                                  21
                                        this action against the United States and the United States Department of the Navy, alleging that
                                  22
                                        Defendants’ failure to treat Ms. Luckey proximately caused her death. Dkt. No. 1 (“Compl.”).
                                  23
                                        Ms. Luckey was a Personnel Assistant in the U.S. Navy and passed away onboard the U.S.S.
                                  24
                                        Ronald Reagan. Id. ¶ 6–8. A threshold dispute in this case is whether the Supreme Court’s
                                  25
                                        holding in Feres v. United States, 340 U.S. 135 (1950), precludes Plaintiffs from bringing suit
                                  26
                                        against the government. In Feres, the Supreme Court held that the government could not be liable
                                  27
                                        “for injuries to servicemen where the injuries arise out of or are in the course of activity incident to
                                  28
                                   1    service.” 340 U.S. at 146. Plaintiffs argue that Feres does not apply because Ms. Luckey was ill

                                   2    when she first came aboard the U.S.S. Reagan and passed away due to the medical staff’s alleged

                                   3    failure to treat her, such that her case does not “involve ‘injuries or death sustained in activities

                                   4    incident to military service.’” Compl. ¶ 18. Defendants argue that Feres applies and bars this

                                   5    action. Dkt. No. 27 ¶ 1 (Defendants’ Answer).

                                   6           On April 30, 2019, several House representatives introduced H.R. 2422, the Sergeant First

                                   7    Class Richard Stayskal Military Medical Accountability Act of 2019, which if passed would

                                   8    overturn Feres and allow military servicemembers to sue the government for instances of medical

                                   9    malpractice. H.R. 2422, 116th Cong. (2019). H.R. 2500, the National Defense Authorization Act

                                  10    for Fiscal Year 2020 (“NDAA 2020”), incorporates the proposed bill. H.R. 2500, 116th Cong.

                                  11    (2019). NDAA 2020 was introduced on May 2, 2019, and passed the House on July 12, 2019.

                                  12    165 Cong. Rec. H5733–43, H5750–64. It is now currently before the Senate. See id.
Northern District of California
 United States District Court




                                  13   II.     LEGAL STANDARD

                                  14            “[T]he power to stay proceedings is incidental to the power inherent in every court to

                                  15    control the disposition of the causes on its docket with economy of time and effort for itself, for

                                  16    counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). In considering

                                  17    whether to issue a stay, courts weigh: (1) “the possible damage which may result from the granting

                                  18    of a stay,” (2) “the hardship or inequity which a party may suffer in being required to go forward,”

                                  19    and (3) “the orderly course of justice measured in terms of the simplifying or complicating of

                                  20    issues, proof, and questions of law which could be expected to result from a stay.” CMAX, Inc. v.

                                  21    Hall, 300 F.2d 265, 268 (9th Cir. 1962) (citing Landis, 299 U.S. at 254-55). Whether to stay an

                                  22    action is a matter entrusted to the discretion of the district court. See Landis, 299 U.S. at 254

                                  23    (“How this can best be done calls for the exercise of judgment, which must weigh competing

                                  24    interests and maintain an even balance.”).

                                  25    III.   DISCUSSION

                                  26           Plaintiffs request that this action be stayed for a period that is the shorter of (a) completion

                                  27    of the current 116th Congressional session, or (b) a determination as to H.R. 2422. Mot. at 2.

                                  28    Given the posture of NDAA 2020 and H.R. 2422 in the legislative process, the Court finds it
                                                                                           2
                                   1   appropriate in its discretion to stay the case.

                                   2           As to the first factor, the Court finds it unlikely that a stay would cause harm to either

                                   3   party. Defendants do not oppose the stay. Dkt. No. 26. With respect to the second factor,

                                   4   Plaintiffs would suffer potential hardship and inequity if required to proceed, given that Congress

                                   5   is considering a new law that, if passed, could provide Plaintiffs with a claim that may be barred

                                   6   under current law.1 For this same reason, the third factor favors a stay: a central dispute before

                                   7   the Court is whether Feres applies, and passage of the NDAA 2020 would clarify (or even

                                   8   conclusively resolve) that question. Staying this case for a limited time to see whether the bill

                                   9   passes will preserve the judicial and party resources that otherwise would be spent litigating this

                                  10   issue in the meantime.

                                  11   IV.     CONCLUSION

                                  12           Until otherwise ordered, this case is STAYED pending Congress’s passage or rejection of
Northern District of California
 United States District Court




                                  13   NDAA 2020. The parties are DIRECTED to submit a joint status report within five days of such

                                  14   passage or rejection. If passage or rejection does not occur within ninety (90) days, the parties are

                                  15   directed to submit a joint status report updating the Court on the status of the legislation.

                                  16           IT IS SO ORDERED.

                                  17   Dated: 8/28/2019

                                  18                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  19                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   1
                                         At this stage, the Court cannot and does not reach any conclusions about how Feres might apply
                                  28   to Plaintiffs’ claims, either now or if the proposed legislation passes. But it appears beyond
                                       dispute that if passed, the law might well change the applicable legal standard substantially.
                                                                                          3
